DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the remarks/arguments for Application 17/174,495 filed on 12 February 2021.
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In the instant case, claim 1 is directed towards facilitating procurement of a transaction card. Claim 1 is directed to the abstract idea of using rules and/or instructions to manage procurement of a transaction card by a user using a payment account in an automatic manner, which is grouped under the certain methods of organizing human activity – fundamental economic principles, practices or concepts; managing interactions between people (including following rules or instructions) grouping, “… receiving, …, a card procurement request for procuring a new transaction card that is linked to a payment account of a user, wherein the card procurement request is initiated by … the user and includes a first identifier … that is selected for the procurement of the new transaction card; communicating, …, a … request for confirming an availability … to dispense the new transaction card; receiving, …, an approval for the card dispensing request; and communicating, …, based on the received approval, a verification code that is to be used … for procuring the new transaction card, wherein the verification code is provided by the user …, and following a successful verification of the verification code …, the new transaction card is dispensed … for the user …”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “server”, “user device”, “transaction card dispenser”, represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of using rules and/or instructions to manage procurement of a transaction card by a user using a payment account in an automatic manner.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using rules and/or instructions to manage procurement of a transaction card by a user using a payment account in an automatic manner using computer technology. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 

Hence, claim 1 is not patent eligible.

Independent claim 11 recites substantially the same limitations as claim 1 above and are ineligible for the same reasons. The subject matter of claim 11 corresponds to the subject matter of claim 1 in terms of a system (e.g., machine). Therefore the reasoning provided for claim 11 applies to claim 1 accordingly.

Independent claim 20 recites substantially the same limitations as claim 1 above and are ineligible for the same reasons. The subject matter of claim 20 corresponds to the subject matter of claim 1 in terms of a system (e.g., machine). Therefore the reasoning provided for claim 20 applies to claim 1 accordingly.

Dependent claims 2-10 and 12-20 add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-12 and 14-20 are rejected under U.S.C. 103(a) as being unpatentable over Christie et al., US 2007/0272743 A1 (“Christie”), in view of Doran et al., US 8,024,272 B2 (“Doran”).

Re Claim 1: Christie discloses a method for facilitating transaction card procurement, the method comprising: 

receiving, by a server, a card procurement request for procuring a new transaction card that is linked to a payment account of a user, wherein the card procurement request is initiated by way of a user device of the user and includes a first identifier of a first transaction card dispenser that is selected for the procurement of the new transaction card;  (¶¶[0011, 0013-0014, 0022, 0026, 0030, 0032])

communicating, by the server, to the first transaction card dispenser, a card dispensing request for confirming an availability of the first transaction card dispenser to dispense the new transaction card;  (¶¶[0063, 0065, 0074])

receiving, by the server, from the first transaction card dispenser, an approval for the card dispensing request;  (¶¶[0088-0089])

Christie doesn’t explicitly disclose:

communicating, by the server, to the user device, based on the received approval, a verification code that is to be used at the first transaction card dispenser for procuring the new transaction card, wherein the verification code is provided by the user to the first transaction card dispenser, and following a successful verification of the verification code at the first transaction card dispenser, the new transaction card is dispensed by the first transaction card dispenser for the user. 
Doran, however, makes this teaching in a related endeavor (FIG. 6 [618]; FIG. 7; C12 L4-6, L58-60). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Doran with the invention of Christie as described above for the motivation of mitigating transaction fraud risk.

Re Claim 2: Christie in view of Doran disclose the method of claim 1. Christie further discloses: 

wherein the server is a payment network server of a payment network.  (¶¶[0022, 0030, 0051, 0054, 0084])
Re Claim 3: Christie in view of Doran disclose the method of claim 1. Christie further discloses: 

wherein the card procurement request is initiated following a blocking of an old transaction card associated with the payment account. (¶¶[0005, 0071, 0076, 0080, 0082])
Re Claim 5: Christie in view of Doran disclose the method of claim 1. Christie further discloses: 

wherein the new transaction card is a pre-paid card, and wherein the card procurement request is indicative of a pre-paid balance that is to be deducted from the payment account and loaded into the new transaction card.  (¶¶[0003, 0005, 0009])
Re Claim 6: Christie in view of Doran disclose the method of claim 1. Christie further discloses: 

wherein the card procurement request further includes a second identifier of an issuer that is associated with the payment account, and wherein the card dispensing request is indicative of the verification code and a pre-paid balance that is to be loaded into the new transaction card.  (¶¶[0033, 0088])
Re Claim 7: Christie in view of Doran disclose the method of claim 6. Christie further discloses: 

receiving, by the server, from the first transaction card dispenser, a notification indicative of the dispensing of the new transaction card by the first transaction card dispenser, wherein the notification includes one or more details of the new transaction card, and wherein the one or more details of the new transaction card includes at least one of a transaction card number of the new transaction card, an expiry date of the new transaction card, and the pre-paid balance associated with the new transaction card; (¶¶[0039, 0062-0063, 0065, 0074, 0080])

storing, by the server in a database, the one or more details of the new transaction card, wherein the one or more details of the new transaction card are stored in association with the second identifier of the issuer; (¶¶[0047, 0052, 0056, 0062])

communicating, by the server, to the issuer, the one or more details of the new transaction card, a time of procurement of the new transaction card from the first transaction card dispenser, and the first identifier of the first transaction card dispenser. (¶¶[0039, 0062-0063, 0065, 0074, 0080])
Re Claim 8: Christie in view of Doran disclose the method of claim 7. Christie further discloses: 

hosting, by the server, an online portal for communicating with the issuer, wherein the one or more details of the new transaction card, the time of procurement, and the first identifier are communicated to the issuer through the online portal. (¶[0031])

Re Claim 9: Christie in view of Doran disclose the method of claim 1. Christie further discloses: 

receiving, by the server, from the first transaction card dispenser, authentication data of the user; (¶¶[0020, 0087])

communicating, by the server, a first message to the first transaction card dispenser based on a successful verification of the authentication data, wherein the new transaction card is dispensed by the first transaction card dispenser based on the first message. (¶[0074])
Re Claim 10: Christie in view of Doran disclose the method of claim 1. Christie further discloses:

wherein the new transaction card is inactive when dispensed by the first transaction card dispenser, and wherein the new transaction card is activated by way of the user device of the user.  (¶¶[0006, 0013, 0062])
Re Claim 11: Claim 11, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 1. Accordingly, claim 11 is rejected in the same or substantially the same manner as claim 1.

Re Claim 12: Claim 12, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 3. Accordingly, claim 12 is rejected in the same or substantially the same manner as claim 3.

Re Claim 14: Claim 14, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 5. Accordingly, claim 14 is rejected in the same or substantially the same manner as claim 5.

Re Claim 15: Claim 15, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 6. Accordingly, claim 15 is rejected in the same or substantially the same manner as claim 6.

Re Claim 16: Claim 16, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 7. Accordingly, claim 16 is rejected in the same or substantially the same manner as claim 7.

Re Claim 17: Claim 17, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 8. Accordingly, claim 17 is rejected in the same or substantially the same manner as claim 8.

Re Claim 18: Claim 18, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 9. Accordingly, claim 18 is rejected in the same or substantially the same manner as claim 9.

Re Claim 19: Claim 19, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 10. Accordingly, claim 19 is rejected in the same or substantially the same manner as claim 10.

Re Claim 20: Claim 20, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 1. Accordingly, claim 20 is rejected in the same or substantially the same manner as claim 1.


Claims 4 and 13 are rejected under U.S.C. 103(a) as being unpatentable over Christie et al., US 2007/0272743 A1 (“Christie”), in view of Doran et al., US 8,024,272 B2 (“Doran”), as applied to claims 1-3, 5-12 and 14-20 as described above, further in view of Block et al., US 8,505,814 (“Block”).

Re Claim 4: Christie in view of Doran disclose the method of claim 1. Christie doesn’t explicitly disclose:

receiving, by the server, a geographical location of the user; and 

communicating, by the server, to the user device for selection, a list including one or more transaction card dispensers that are within a first distance of the received geographical location, wherein the one or more transaction card dispensers includes the first transaction card dispenser. 

Block, however, makes this teaching in a related endeavor (Abstract; C19 L55-65; C33 L19-26). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Block with the invention of Christie as described above for the motivation of allowing an entity to reach a service providing device in the quickest manner.

Re Claim 13: Claim 13, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 4. Accordingly, claim 13 is rejected in the same or substantially the same manner as claim 4.





Conclusion

Claims 1-20 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692